DIANA GRIBBON MOTZ, Circuit Judge,
concurring in the judgment:
The Supreme Court has spoken repeatedly on the precise issue we address today. The Court has consistently said that inclusion of the phrase “under God” in the Pledge of Allegiance does not offend the Establishment Clause. For this reason, I concur in the judgment — but only the judgment.
In a series of cases beginning with Engel v. Vitale, 370 U.S. 421, 82 S.Ct. 1261, 8 L.Ed.2d 601 (1962), and continuing through Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 124 S.Ct. 2301, 159 L.Ed.2d 98 (2004), the Court and many Justices individually have unequivocally stated, albeit in dicta, that the Pledge of Allegiance to a “Nation under God” does not violate the Constitution. Moreover, no member of the Supreme Court has ever suggested the contrary. See ante.
We and our sister circuits have “frequently noted” that lower federal courts *410generally must treat the “carefully considered language of the Supreme Court, even if technically dictum, ... as authoritative.” Wynne v. Town of Great Falls, 376 F.3d 292, 298 n. 3 (4th Cir.2004) (internal quotation marks and citation omitted) (collecting cases). Such deference is especially appropriate when, as here, we encounter a decades-long succession of statements from the Court that answers the specific question before us. See Lambeth v. Bd. of Comm’rs, 407 F.3d 266, 271 (4th Cir.2005) (noting the “considerable persuasive value” of repeated Supreme Court dicta stating that the national motto, “In God We Trust,” does not violate the Establishment Clause).
We need not search further than these assurances to resolve the issue before us, and I would not do so. For without the Court’s explicit guidance, this could be an extremely close case, requiring navigation through the Supreme Court’s complicated Establishment Clause jurisprudence. At least one Justice has recognized the difficulties involved. See Newdow, 124 S.Ct. at 2327-30 (Thomas, J., concurring in the judgment).
First, a pledge to a country “under God” might be regarded as religious activity. Certainly, the Supreme Court has clarified that prayer is not the only religious activity with which the Fh-st Amendment is concerned. See Good News Club v. Milford Cent. Sch., 533 U.S. 98, 119, 121 S.Ct. 2093, 150 L.Ed.2d 151 (2001) (characterizing a Christian organization’s activities, including a Bible lesson and memorization of Bible verses, as “religious activity”); Lee v. Weisman, 505 U.S. 577, 586, 112 S.Ct. 2649, 120 L.Ed.2d 467 (1992) (noting Establishment Clause precedents dealing with “prayer and religious exercise”) (emphasis added); Sch. Dist. of Abington Township v. Schempp, 374 U.S. 203, 223, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963) (characterizing activity including the selection and reading of Bible verses and recitation of the Lord’s Prayer as “religious ceremony”). To suggest that a pledge to a country “under God” does not constitute a religious activity might seem to denigrate the importance and sanctity of the belief in God held by many. Indeed, it is the conjunction of religion and the state that affronts Myers’ deeply-held religious convictions and the teachings of his Anabaptist Mennonite faith.
Second, the statute at issue, requiring daily recitation of the Pledge in public elementary school classrooms, might be seen as offending the principle of neutrality that undergirds the Establishment Clause. The Court recently again reaffirmed that “the ‘First Amendment mandates governmental neutrality between religion and religion, and between religion and nonreligion.’ ” McCreary County v. Am. Civil Liberties Union, — U.S. -, at -, 125 S.Ct. 2722, 2733, 162 L.Ed.2d 729, 2005 WL 1498988, at *10 (June 27, 2005) (quoting Epperson v. Arkansas, 393 U.S. 97, 104, 89 S.Ct. 266, 21 L.Ed.2d 228 (1968)). The government cannot “force a person to profess a belief or disbelief in any religion.” Torcaso v. Watkins, 367 U.S. 488, 495, 81 S.Ct. 1680, 6 L.Ed.2d 982 (1961) (internal quotation marks omitted). Yet, by invoking “one Nation under God,” the Pledge certainly raises the specter of religion, implicating concerns about the government’s neutrality.
Because the phrase “under God” does “entail an affirmation that God exists,” Newdow, 124 S.Ct. at 2329 (Thomas, J., concurring in the judgment), it may be “anathema to those who reject God’s existence.” Van Orden v. Perry, — U.S. -, at -, 125 S.Ct. 2854, 2866, 162 L.Ed.2d 607, 2005 WL 1500276, at *9 (June 27, 2005) (Thomas, J., concurring). Moreover, the nonreligious may not be the *411only people offended by this affirmation. The Supreme Court has long recognized that some religions practiced in this country “do not teach what would generally be considered a belief in the existence of God.” Torcaso, 367 U.S. at 495 n. 11, 81 S.Ct. 1680; see also Van Orden, — U.S. -, at - & n. 18, 125 S.Ct. 2854, 2880-81 & n. 18, 162 L.Ed.2d 607, 2005 WL 1500276, at *20 & n. 18 (Stevens, J., dissenting). So, requiring recitation of the Pledge, with its invocation of a monotheistic God, might well be seen as both favoring religion over nonreligion and “prefer[ring]” one religious tradition over others. Everson v. Bd. of Educ., 330 U.S. 1, 15, 67 S.Ct. 504, 91 L.Ed. 711 (1947).
However, the Justices of the Supreme Court have stated, repeatedly and expressly, that the Pledge of Allegiance’s mention of God does not violate the First Amendment. I would affirm the district court’s judgment solely on the basis of this considerable authority.